In a negligence action to recover damages for personal injuries, the plaintiff appeals from (1) a judgment of the Supreme Court, Kings County (Vinik, J.), entered February 11, 1991, which, upon an order granting the defendants’ motion for summary judgment, dismissed the complaint; and (2) an order of the same court, dated July 9, 1991, which denied the plaintiff’s motion for renewal. The plaintiff’s notice of appeal from the order entered January 14, 1991, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
*436Ordered that the judgment and the order are affirmed, with one bill of costs.
The record supports the Supreme Court’s determination that the plaintiff failed to establish a prima facie case that she sustained "serious injury” within the meaning of Insurance Law § 5102 (d). The affirmations of the plaintiff’s physician consisted of conclusory allegations based on subjective complaints of pain. Summary judgment should be granted to the defendants where the plaintiff’s evidence is limited to conclusory assertions tailored to meet statutory requirements (see, Lopez v Senatore, 65 NY2d 1017, 1019). Moreover, under the circumstances of this case, the court properly denied the plaintiff’s motion to renew. In any event, were we to consider the "new” evidence, we would nonetheless conclude that the plaintiff did not establish a prima facie case of serious injury (see, Partlow v Meehan, 155 AD2d 647). Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.